Case 1:17-cv-02726-JFK-OTW Document 163 Filed 05/27/20 Page 1 of 2
Case 1:17-cv-02726-JFK-OTW Document 162 Filed 05/27/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BSG Resources (Guinea) Limited, BSG
Resources (Guinea) Sarl, and BSG Resources
Limited,

Civil Action No. 1:17-cv-02726-JFK

Plaintiffs,
-against-

George Soros, Open Society Foundations,
Open Society Institute, Foundation to
Promote Open Society, Open Society
Foundation, Inc., Alliance for Open Society
International, Inc., Open Society Policy
Center, and Open Society Fund,

 

Defendants.

Ne Nae Nie Nae Nome Ne ee ee Ne ee ne Nene ee See See? ee”

 

STIPULATION AND 2ROPOSEDS ORDER

Plaintiffs BSG Resources (Guinea) Limited, BSG Resources (Guinea) Sarl, and BSG
Resources Limited, and Defendants George Soros, Open Society Foundations, Open Society
Institute, Foundation to Promote Open Society, Open Society Foundation, Inc., Alliance for
Open Society International, Inc., Open Society Policy Center, and Open Society Fund
(collectively, “the parties”), by and through their respective undersigned counsel, hereby
stipulate and agree as follows:

1, The stay of proceedings originally entered by the Court on or about November 29,
2017 (see Dkt. 136 at 1-2, 12) shall be continued until the parties meet with this Court on or
about July 28, 2020.

2. The conference scheduled in this matter for June 16, 2020 shall be adjourned to a

time on or about July 28, 2020, at the Court’s convenience. Two weeks prior to such conference

 
Case 1:17-cv-02726-JFK-OTW Document 163 Filed 05/27/20 Page 2 of 2
Case 1:17-cv-02726-JFK-OTW Document 162 Filed 05/27/20 Page 2 of 2

date, Defendants shall file an update letter with the Court; Plaintiffs shall file an update letter one

week prior to the conference date.

Dated: May 27, 2020

/s/ Louis M. Solomon

REED SMITH LLP

Louis M. Solomon

599 Lexington Avenue

New York, New York 10022

(212) 549-0400

Attorneys for Plaintiffs BSG Resources
(Guinea) Limited, BSG Resources
(Guinea) Sarl and BSG Resources
Limited

 

Respectfully submitted,

/s/ Benjamin P, McCallen
WILLKIE FARR & GALLAGHER LLP
Benjamin P. McCallen
James E. Fitzmaurice
787 Seventh Avenue
New York, New York 10019
(212) 728-8000
Attorneys for Defendants George Soros, Open
Society Foundations, Open Society Institute,
Foundation to Promote Open Society, Open
Society Foundation, Inc., Alliance for Open
Society International, Inc., Open Society Policy
Center, and Open Society Fund

The next conference will be held on July 28, 2020 at 11:15 a.m.
The conference will take place in Courtroom 20-C if the Daniel
Patrick Moynihan United States Courthouse has resumed public
hearings; it will occur via teleconference if not. The Court will
enter an order in advance of the conference setting forth whether
it will be in-person or via teleconference. This is the final
adjournment without counsel appearing before the Court.

SO ORDERED.

Dated: New York, New York
May 27, 2020

tite) +

John F.° Keenan
United States District Judge

 

 
